Citation Nr: 0701648	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-39 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to a service-
connected anxiety disorder.

2.  Entitlement to service connection for temporomandibular 
joint dysfunction (TMJ), claimed as secondary to a service-
connected anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to June 
1946 and from November 1950 to September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).

Procedural history

In his June 2004 claim, the veteran sought service connection 
for hearing loss, tinnitus, TMJ, GERD, anxiety disorder and 
thyroidectomy.  In December 2004, 
the RO granted service connection for anxiety disorder and 
denied the remainder of claims.  In the December 2004 notice 
of disagreement and the November 2005 VA Form 9 formal 
appeal, the veteran appealed only the issues of his 
entitlement to service connection hearing loss, tinnitus, TMJ 
and GERD (the latter two disabilities claimed as secondary to 
the service-connected anxiety disorder).  

In May 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket.  See 38 U.S.C.A. § 
7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).  

The Board's May 2006 decision denied service connection for 
hearing loss and tinnitus, and remanded the remaining two 
issues for further evidentiary development.  In October 2006, 
the agency of original jurisdiction (AOJ) issued a 
supplemental statement of the case which continued to deny 
the veteran's claims.  The veteran's VA claims folder has 
been returned to the Board for further appellate proceedings.

The issue of the veteran's entitlement to service connection 
for TMJ secondary to his service-connected anxiety disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.

Issues not on appeal

In October 2006 the veteran's accredited representative filed 
a claim of entitlement to service connection for irritable 
colon syndrome.  The AMC granted the claim in an October 2006 
rating decision and assigned a noncompensable disability 
rating.  To the Board's knowledge, the veteran has not 
disagreed with that decision.

As was alluded to above, several issues which were raised by 
the veteran during the course of this appeal were granted, 
not appealed by the veteran or denied by the Board.  The only 
two issues which are currently on appeal are the two issues 
listed on the first page of this decision. 


FINDING OF FACT

A preponderance of the competent medical evidence 
demonstrates that the veteran has no GERD attributable to his 
service-connected anxiety disorder.


CONCLUSION OF LAW

GERD is not due to or proximately caused by the veteran's 
service-connected anxiety disorder.  38 C.F.R. §3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for GERD, claimed as 
secondary to a service-connected anxiety disorder.

The veteran seeks service connection for GERD.  In essence, 
he contends that he has his gastrointestinal problem is due 
to his service-connected anxiety disorder.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in an October 2004 letter that to 
establish secondary service connection, the evidence must 
show:

1. You currently have a physical or mental 
disability shown by medical evidence, in addition 
to your service-connected disability.

2.  Your service-connected disability either caused 
or aggravated your additional disability.

June 2004 and October 2004 VCAA letters informed the veteran 
of the kinds of evidence that could be used to support 
service connection claims, such as medical records, a 
statement from his doctor, his statements and statements of 
others who could observe his symptoms.  These notices satisfy 
the VCAA obligation to inform a claimant of the evidence 
required to substantiate a claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The October 2004 letter told the veteran that if he had 
any additional information or evidence to send it to VA 
or tell them about it.  In essence, the veteran was 
asked to "give us everything you've got", in compliance 
with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Element (2), current disability, is not at issue with regard 
to GERD.  The veteran's claim of entitlement to service 
connection for GERD was denied based on element (3), a 
connection between the veteran's service and the service-
connected anxiety disorder and the claimed GERD disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to this 
crucial element.  

Elements (4) and (5), degree of disability and effective 
date, were rendered moot via the RO's denial of service 
connection.  In other words, any deficiency of advisement as 
to those two elements was meaningless, because a disability 
rating and effective date were not assigned in the absence of 
service connection.  In addition, in letters dated April 2006 
and June 2006, the veteran was specifically informed of 
degree of disability and effective date.

In sum, the Board finds the veteran has received proper 
Dingess notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records and post-service medical 
examination and treatment records.  The veteran has been 
accorded several VA medical examinations.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim, but 
elected in writing not to have a hearing.  See VA Form 9 
dated November 3, 2005.

Accordingly, the Board will proceed to a decision on the 
merits.  

The veteran contends that his service-connected anxiety 
disorder has caused GERD.

Pertinent law and regulations

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter

The Board initially observes that the veteran has not 
contended that his GERD is directly due to his military 
service.  Rather, he contends that mental stress associated 
with his service-connected anxiety disorder has led to GERD. 

Discussion

As noted above, the evidence must show a current disability, 
a service-connected disability, and a nexus between the two.  
The Board will address each element in turn.

With regard to element (1), the record clearly establishes 
that the veteran has been diagnosed with GERD, most recently 
in the June 2006 VA examination.  With regard to element (2), 
it is uncontroverted that the veteran has a service-connected 
anxiety disorder.

Turning to crucial element (3), medical nexus, the only 
competent medical opinion evidence of record shows that the 
veteran's GERD is not related to his service-connected 
anxiety disorder.  The May 2006 VA examiner specifically 
determined that the veteran's GERD was not "a manifestation 
of his anxiety neurosis."  

There is no competent medical evidence of a nexus between the 
veteran's GERD and his anxiety disorder.  The veteran has 
been accorded ample opportunity to present such to VA; he has 
not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].

To the extent the veteran himself attributes his GERD to a 
particular cause, it is well established that lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In sum, after reviewing the entire record, the Board finds 
that there is no evidence that the veteran's GERD condition 
is related to his service-connected anxiety disorder.  The 
claim fails for that reason.  The benefits sought on appeal 
are denied.


ORDER

Service connection for GERD, claimed as secondary to the 
veteran's service-connected anxiety disorder, is denied.


REMAND

2.  Entitlement to service connection for TMJ, claimed as 
secondary to a service-connected anxiety disorder.

As has been discussed above, the evidence must show a current 
disability, a service-connected disability, and a nexus 
between the two.  

The evidence pertaining to element (1), current disability, 
is unclear.  Records from a dental clinic include treatment 
notes made December 1998 which state that the examiner found 
joint noise and "eminence pop" of the veteran's jaw joint.  
Treatment records dated November 2004 indicate a diagnosis of 
TMJ.  

In contrast, the June 2006 VA examiner made the following 
determination:

Patient had no joint clicking, popping, or 
significant limitation of jaw movements or 
significant repeatable deviation with opening.  
Examination did not reveal temporomandibular 
dysfunction.

With respect to element (2) as discussed above service 
connection has been granted for an anxiety disorder.

The record does not contain a medical opinion regarding 
whether there is a nexus between the patient's condition and 
the veteran's anxiety disorder.  

Both the question of whether the veteran in fact has a TMJ 
condition and the matter of medical nexus if TMJ is present 
must be addressed by an appropriately qualified medical 
health provider.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 
38 C.F.R. § 3.159(c)(4) (2006) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be scheduled for 
examination by an appropriate health care 
provider.  His VA claims folder should be 
provided to the examiner.  The examiner 
should initially determine whether a TMJ 
condition currently exists.  If the 
examiner determines that a TMJ condition 
exists, then the examiner should render 
an opinion as to whether it is as likely 
as not that the TMJ condition is related 
to the veteran's service-connected 
anxiety disorder.  A report must be 
prepared and associated with the 
veteran's VA claims folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for TMJ secondary to 
service-connected anxiety disorder.  If 
the benefit sought on appeal remains 
denied, VBA should provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


